10

11

12

14

15

16

17

18

19

20

21

23

Case 2:18-cv-00737-JLR Document 33-1 Fifed 12/13/18 Page 1 of 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHTNGTON

AT SEATTLE
GREGORY A. WRIGl-IT,
Plaintiff, Case No. 2:18-cv-00737-JLR-BAT
V. ORDER GRANTING
DEFENDANTS’ MOTION FOR
KING COUNTY, et 31_, SUMMARY JUDGMENT
Defendants.

 

 

The Court, having reviewed the Repoit and Recommendation of the Honorable Brian A.
Tsuchida, United States Magistrate Judge, any objections or responses to that, and the remaining

record, finds and ORDERS:
(l) The Court adopts the Report and Recommendation;

(2) The motion for summary judgment of Defendants Emmanuel l-lebron, David
McKenney, Anthony Spivey, King County, and the Maleng Regional Justioe Center
(Dkt. 21) is GRANTED. Plaintift`s claims are dismissed without prejudice for
failure to exhaust administrative remedies

(3) The Clerk of Court is directed to send copies of this Order to Plaintiff and to Judge

Tsuchida. `
(.'\ ` ',\

g, __ _\`_ ._ j
DATEDthiS`_"|_day af sms ,20"1§.} _./\.~.\L

_ \ " _ ,~
~\ tv ,_ \e x ego `,>-`1\
JAMES L. ROBART
United States District Judge

ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY
JUDGMENT - 1

 

